NO.
12-06-00292-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          
 
IN RE: FERRELL SCOTT,
JR.,     §          ORIGINAL
PROCEEDING
RELATOR
§          
 
 

MEMORANDUM OPINION
            In this
original mandamus proceeding, Ferrell Scott, Jr. requests an order “directing
the judge of the 241st judicial district court of Smith County, Texas to
initiate process in relation to relator’s Motion for Forensic DNA testing
pursuant to V.T.C.A. Code of Criminal Procedure, Article 64
. . . .”
            In a
criminal case, mandamus relief is authorized only if the relator establishes
that (1) he has no other adequate legal remedy and (2) under the facts and the
law, the act sought to be compelled is purely ministerial.  State ex rel. Hill v. Fifth Court of
Appeals, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  In the instant case, Scott has filed a
request for DNA testing, and the trial court appointed an attorney for Scott
after his request for DNA testing but prior to the date Scott filed his
mandamus petition.  See Tex. Code Crim. Proc. Ann. § 64.01(c)
(Vernon Pamph. Supp. 2006).  Scott is not
entitled to hybrid representation–partially pro se and partially by
counsel.  See Landers v. State,
550 S.W.2d 272, 280 (Tex. Crim. App. 1977). 
Because counsel has been appointed for Scott, he must look solely to his
counsel for representation.  Therefore,
we do not consider Scott’s pro se mandamus petition.  Accordingly, the petition for writ of mandamus
is denied.
 
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
Opinion delivered August 25,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
(PUBLISH)